DETAILED ACTION
Notice to Applicant
In the amendment dated 6/30/2021, the following has occurred: Claims 1, 7, 9, and 14 have been amended; Claims 2 and 15 have been canceled.
Claims 1, 3-14, and 16-20 are pending and are examined herein. This is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments have been considered but do not place the application in condition for allowance.
	Applicant argues that Yoneda “fails to define a positive terminal and a negative terminal. Moreover, the charging/discharging terminals of Yoneda are at a single depth […] Even if the Office is interpreting the first terminal and the second terminal on the left or right side of the battery pack of Yoneda, Yoneda is silent on which terminal is a battery negative terminal and which terminal is a charging terminal.” Applicant points to Fig. 13.

    PNG
    media_image1.png
    462
    636
    media_image1.png
    Greyscale

34 are on either side of when looking face-on at the terminal complex, or at the top and bottom of Fig. 13, and that “signal” terminals 35 are in the middle (see e.g. Fig. 1 and para 0053). Charging/discharging terminals are necessarily positive and negative. The Office points out that it is not clear why Applicant names the first terminal a “negative terminal” and the second a “charging terminal,” presumably of either polarity. So in the two row terminals 34 the claimed first and second terminals can be on either top/bottom in separate rows of terminals 34, since one of the top or bottom terminals must be negative and the other positive. Or, since the terminals are described as “charging” terminals, a single column at either the top or bottom of Fig. 13 would appear to meet the claim, since it would include two “negative” “charging” terminals that are set at different depths. 
	A similar analysis applies to Brozek, which Applicant claims “the positive battery terminal and the ground battery terminal of Brozek are at a single depth” (pages 8-9 of Remarks). Each connection interface comprises a row with multiple “terminals,” or end-most connection parts that directly contact another set of connection terminals in an external device. Such serried terminals were well-known in the art, and the claims as written do not distinguish over this conventional structure.
	Both Yoneda and Brozek teach complicated interfaces with multiple columns and rows that must be a prescribed depth determined by placement of the columns and by the depth/number of terminal rows. Applicant’s arguments that varying the depth allows for a “keying mechanism” that fits particular end components together is not persuasive in light of the conventional art’s clear understanding that terminal complexes must match. The prior art makes clear that an external device 312a and 312b, plural, shown in Figs. 7, 8, 10 and 13 as being in the same column but separate rows, substantially similar to Yoneda/Brozek above. 
	The argument that different depths/keys allows for the attachment of different devices operating at different voltages is also not persuasive. The Non-Final Rejection of 3/31/2021 also cited to e.g. Nishikawa (US 2019/0259984), which discloses different depths for terminals producing connection patterns suited for different voltages, including different depths for negative and positive charging/discharging terminals for different voltages (see Fig. 12 below). 

    PNG
    media_image2.png
    868
    662
    media_image2.png
    Greyscale


It would have been obvious to arrange the terminals at different depths and horizontal locations to match any particular set of external devices desired. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-10, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda (US 2012/0045667 to Yoneda et al.).
	Regarding Claims 1, 7, and 14, Yoneda teaches:
a battery pack comprising a housing (abstract) including a battery pack support portion configured to removably mechanically connect the battery pack to a device, the support portion including a first rail and a second rail and a coupling mechanism for securing the battery pack to the device (Fig. 1, see e.g. paras 0005-0009)
a plurality of battery cells located within the housing (para 0052)
a first battery pack terminal configured to electrically connect the battery pack to the device, located at a first depth level within the battery pack support portion and a second battery pack terminal configured to electrically connect the battery pack to the device located at a second depth level within the battery pack support portion (Fig. 8, e.g. para 0071)
wherein there is a first distance between the first depth level of the battery pack support portion and the second depth level of the battery pack support portion (Fig. 8, etc.)
wherein one of the terminals is a negative power terminal and another is a charging terminal (paras 0071, 0092, see e.g. Fig. 16 wherein the main side terminals have two levels)

    PNG
    media_image3.png
    991
    608
    media_image3.png
    Greyscale

	Regarding Claims 3, 8, and 16, Yoneda teaches:
a third terminal  at the second depth level (e.g. a signal terminal in the middle (para 0071, Figs.)
	Regarding Claims 4 and 17, Yoneda teaches:
a fourth terminal located at the first depth level (e.g. the other side of the set of the set of terminals, see Figs.)
	Regarding Claim 9, Yoneda teaches:
signal terminals that are communication terminals within the broadest reasonable meaning of the term, a negative terminal, and a charging terminal within the meaning of the claim, wherein the signal terminals are on a different level from the other terminals (compare mid to sides in e.g. Figs. 1 and 16, see e.g. para 0071)
Regarding Claim 10, Yoneda teaches:
a fourth terminal located at the first depth level (e.g. the other side of the set of the set of terminals, see Figs.)
Claims 1, 3-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brozek (US 2018/0277801 to Brozek et al.)
	Regarding Claims 1, 3-4, 7-10, 14, and 16-17, Brozek teaches:
a battery pack comprising a housing including a battery pack support portion having two rails on either side and a coupling mechanism, the support portion configured to removably mechanically connect the battery pack to a device (Fig. 1, paras 0001-00013, etc.)
a plurality of battery cells located within the housing (para 0056)
a first battery pack terminal to electrically connect the battery pack to the device located at a first depth level, a second battery pack terminal located at a second depth level, a third battery pack terminal at a third level, and a fourth or higher cardinal number terminal located at any particular level (Fig. 2)
a negative power terminal 210 (at multiple levels), a communication terminal (back row Fig. 2, para 0016), and a charging terminal  215 (para 0056)


    PNG
    media_image4.png
    594
    546
    media_image4.png
    Greyscale

	Regarding Claims 5-6, 11-13, and 18-20, Brozek teaches:
more battery terminals at a third depth level (Fig. 2)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 should be considered to be alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yoneda and/or Brozek.
	Yoneda and Brozek appear to render obvious placement of terminals at any arbitrary point along a length of a battery support surface in any combination. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723